February 24, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Kristin Shifflett Re: Euroseas Ltd. Form 20-F for the year ended December 31, 2009 File No. 001-33283 Dear Ms. Shifflett: Seward & Kissel LLP represents Euroseas Ltd., a Marshall Islands company (the "Company"), in connection with the Company's Form 20-F for the year ended December 31, 2009 (the "20-F"), filed with the Securities and Exchange Commission (the "Commission") on May 28, 2010.By letter dated February 3, 2011 (the "Comment Letter"), the Staff of the Commission (the "Staff") provided the Company with its comments on the 20-F and requested that the Company provide a response within 10 business days.Per our previous telephonic discussions, we hereby request, on behalf of the Company, an extension of the time to March 1, 2011 to respond to the Comment Letter. Sincerely, /s/ Anthony Tu-Sekine SK 02
